DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 14, 15, 20 are amended in the reply filed on 07/15/2021 is acknowledged.
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 8, 11, filed 07/15/2021, with respect to claims 2-20 have been fully considered and are persuasive.  The 103 rejections of 04/15/2021 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 09/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/986191 was reviewed and accepted 09/28/2021.  The terminal disclaimer has been recorded, and the corresponding double patenting rejections are hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Bradley Scheer on 09/23/2021.

The application has been amended as follows: 
Claim 10: (Cancelled).

Allowable Subject Matter
Claims 2-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches A showerhead adjustment mechanism to adjust a showerhead in a semiconductor substrate-processing apparatus, the showerhead adjustment mechanism comprising: at least one actuator assembly that is dynamically operable to adjust parallelism of a faceplate of the showerhead with reference to an upper surface of a substrate pedestal to be positioned adjacent to the faceplate, each of the at least one actuator assemblies including: a piezoelectric stack; a lever having a first end and a second end, the lever being mechanically coupled on the first end to the piezoelectric stack and on the second end to the showerhead to displace the showerhead in at least one direction of tilt, the lever being operable to mechanically amplify a displacement of the piezoelectric stack; a lever pivot coupled to the lever and located between the first end and the second end of the lever; and at least one in-situ sensor to measure a gap distance and the parallelism of the faceplate with reference to the upper surface of the substrate pedestal.
However the prior art of record fails to teach or disclose a socket in the second end of the lever to act on a ball joint coupled to the showerhead dynamically to move the showerhead in at least one direction of tilt, as set forth in the present claims.
The apparatus of Vellaikal in view of Spangler fails to teach the above limitations as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718